     Case 1:11-cv-00691-LAK-RWL Document 2289 Filed 08/05/19 Page 1 of 1




                                                                         * Not presently admitted to practice

                                         August 5, 2019

VIA EMAIL

Honorable Robert W. Lehrburger
United States Federal Magistrate
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

  RE:     Chevron v. Donziger, Case No. 11 Civ. 691 (LAK)

Dear Judge Lehrburger:

As you are surely aware, Judge Kaplan has seen fit to file criminal contempt charges against me
(Dkt. 2276), including a count claiming that I disobediently failed to comply with the requirements
of Paragraph 4 of his Forensic Inspection Protocol. Of course, Judge Kaplan earlier directed Your
Honor to hold an evidentiary hearing on precisely this question; that hearing is scheduled for
August 7, 2019. Apparently, actual evidence of whether I have complied with Paragraph 4 is not
really the point. So be it.
In any event, I obviously cannot show up and openly testify in a civil proceeding when a criminal
charge has just been filed on precisely the same issue. I am still unrepresented, although actively
seeking counsel to help me at least in part with a mountain of new legal issues I face, including
the exact scope of issues over which I may need to assert my constitutional testimonial rights. I
have asked the district judge apparently assigned to the criminal counts (Judge Preska) for an
additional two weeks to try to secure counsel.
Because it is likely that the “merits” of the Paragraph 4 contempt claim will now be resolved by
way of the criminal contempt proceeding, Your Honor should stay these proceedings indefinitely
or until resolution of the contempt process. At a minimum, I respectfully request a stay of three
weeks to try to secure counsel before Judge Preska and understand the constitutional risks posed
by the demand of testimony in this proceeding.
                                                 Sincerely,
                                                    /s/

                                                 Steven R. Donziger
